Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group II in the reply filed on 3/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.

Claim Objections
Claims 5-9 are objected to because of the following informalities: in line 5 of Claim 5, insert --system-- after “autoclave”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the autoclave vessel" in lines 8-12 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the liquid" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the container" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 5, as to the limitation “and/or” in line 6, it is not clear whether the temperature controller is configured to pressurize/control pressure within the autoclave system or that the programmable logic controller is configured to control heating of the autoclave system.
In Claims 6-9, it is not clear what further structural feature the claims are attempting to set forth for the claimed autoclave system as the limitations are directed to a content within the system/apparatus where “”[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”” (see MPEP §2115).
Claim 7 recites the limitation "the container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the container body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the container body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pre-determine pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pre-determine temperature" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handel (5345397).
As to Claim 5, Handel (‘397) discloses an autoclave system (see Figure 1) comprising: 
a sealable interior (i.e. interior of 12) configured to receive an object to be sterilized; 
a source of clean gas (22) configured to be fed (via 20) to the sealable interior (i.e. within 12); 
a temperature controller (38) configured to control the interior temperature of the sealable interior (i.e. interior of 12) of the autoclave system (see entire document, particularly Figures 1, Col. 5 lines 14-19 and 34-37); and 
programmable logic controller (42), wherein the programmable logic controller (42) and/or the temperature controller (38) are configured to (see Figure 1): 

after pressurizing the autoclave vessel (12) to the initial pressure, heat (via 14) the autoclave vessel (12) capable of sterilizing a liquid within a container within the autoclave vessel (12); 
control the pressure within the autoclave vessel (12) while heating (via 14) the autoclave vessel (12) capable of maintaining a pressure within ±10% of the initial pressure via a second valve (24) (see entire document, particularly Figure 1, Col. 4 lines 61-66, Col. 5 lines 14-19 and 26-33, Col. 6 lines 7-14); and 
cool (via 16) the autoclave vessel (12) capable of being after sterilization.

As to Claims 6-9, the object to be sterilized is capable of being a container housing a fluid, wherein the container is capable of comprising a body and at least one cap, and wherein the at least one cap is attached to the body with an adhesive/glue, and wherein the body comprises a rigid material, and wherein a pre-determined pressure and a pre-determined temperature are capable of being chosen to prevent damage to the rigid material of the body of the container. The limitations are not given patentable weight as the limitations are directed to a content within the system/apparatus where “”[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”” (see MPEP §2115).
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20020085945, 20100150775, 20120230868, 4259293, 4781898, 5145647, 5196165, 5290511, 5277869, 5735061.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/REGINA M YOO/            Primary Examiner, Art Unit 1799